Citation Nr: 1329957	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate evaluation for peripheral neuropathy affecting the right lower extremity associated with the service-connected lumbar spine disability.  

2.  Entitlement to a separate disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity associated with the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously before the Board in March 2010, November 2010, August 2012, and April 2013, at which times it was remanded for further evidentiary development.  Review of the record reveals that the directives of the April 2013 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, however, the Board finds that an additional remand is required in this case in order to ensure that all due process has been afforded the Veteran in this appeal.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents which are either duplicative of those already in the claims file or not pertinent to the present appeal.

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The April 2013 Board remand directed the RO/AMC to provide the Veteran with a neurological examination of the lower extremities to determine the extent of neurological impairment associated with the service-connected lumbar spine disability.  The Board specifically requested that notice of the scheduled examination be sent to the Veteran's address in Pooler, Georgia, as the evidence showed the Veteran recently moved from Melbourne, Florida, to Pooler, Georgia.  Notice of the Board's decision was sent to the Veteran's address in Pooler, Georgia.  

Notice of the scheduled hearing was sent to the Veteran's address in Pooler, Georgia.  See April 2013 Compensation and Pension Exam Inquiry.  In April 2013, the Veteran reported for the scheduled VA examination, at which time he was diagnosed with peripheral neuropathy affecting the left lower extremity only.  
Thereafter, in June 2013, the AMC issued a rating decision granting a 10 percent rating for peripheral neuropathy (sciatic nerve) of the left lower extremity, effective September 13, 2007.  In July 2013, the AMC also issued a supplemental statement of the case (SSOC), which denied entitlement to service connection for peripheral neuropathy of the right lower extremity.  

At the outset, the Board notes that the July 2013 SSOC incorrectly listed the matter on appeal as "entitlement to service connection for peripheral neuropathy of the right lower extremity."  As indicated above, the correct matter on appeal, in this regard, is entitlement to a separate evaluation for peripheral neuropathy of the right lower extremity associated with the service-connected lumbar spine disability.  

Next, review of the record reveals that the June 2013 rating decision and July 2013 SSOC were, incorrectly, sent to the Veteran's address in Melbourne, Florida, as opposed to his new address in Pooler, Georgia.  While the June 2013 rating decision and July 2013 SSOC have not been returned as undeliverable, neither the Veteran nor his representative have submitted any statement with respect to AMC's most recent determination in this appeal.  

Regardless, to ensure that all due process has been afforded the Veteran with respect to the adjudication of his claims, the Board finds a remand of these matters is needed to ensure that notice of the AMC's determination in the June 2013 rating decision and July 2013 SSOC are sent to the Veteran's current, correct address in Pooler, Georgia.  

On remand, the RO/AMC should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, including an appropriate authorization for the RO/AMC to obtain, any pertinent outstanding, private records.  Thereafter, the RO/AMC should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

Accordingly, the case is REMANDED for the following action:

1. Send a copy of the June 2013 rating decision and July 2013 SSOC to the Veteran's current address in Poole, Georgia.  

2. Send the Veteran (at his current address in Poole, Georgia) and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private records.  Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4. After all records and/or responses received from each contacted entity have been associated with the claims file, conduct any additional development deemed necessary.  

5. After all of the above actions have been completed, readjudicate the claims on appeal.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case addressing all evidence received into the record since the last SSOC, and afford them appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

